Citation Nr: 1600063	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-30 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for multiple myeloma to include as due to exposure to radiation and/or hazardous chemicals.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for multiple myeloma, he contends that it was caused by or related to radiation exposure during active military service.  He noted that his treating physician informed him that radiation exposure is a risk factor or can cause multiple myeloma.  The Veteran asserts that he was exposed to radiation and/or some type of chemical while working in a bunker in Germany during active military service.  The Veteran's service personnel records are not associated with the claims file.  These records may have pertinent information regarding whether the Veteran was exposed to radiation and/or any hazardous chemicals.  Furthermore, the Board observes that the RO has not conducted any research into whether the Veteran was exposed to radiation or other hazardous chemicals during service.  Thus, a remand is necessary to obtain these records, as well as, to conduct any other necessary development with respect to whether the Veteran was exposed to radiation and/or hazardous chemicals during service.

The Veteran also indicated at the July 2015 Board hearing that he received treatment at the Army Heidelberg Hospital after being exposed to radiation and/or hazardous chemicals while working in a bunker sometime between October 1971 and March 1972 during service.  These records are not associated with the claims file.  Clinical records may be filed separately from a Veteran's service treatment records, often under the name of the facility.  As it does not appear that any attempt has been made to obtain these clinical records with respect to the Veteran's exposure to radiation or unknown chemicals, the RO/AMC should attempt to obtain and associate with the claims file any outstanding clinical records pertaining to the Veteran's treatment at the Army Heidelberg Hospital from October 1971 through February 1972.

The Veteran testified at the July 2015 Board hearing that he injured his left knee during basic training and that he sought treatment for left knee problems within two months of discharge from active military service at the Lincoln Park or Allen Park, Michigan VA Medical Center (VAMC).  He further indicated that he sought treatment for his left knee at the John Dingell VAMC in Detroit, Michigan from 1972 to 2013.  The claims file contains VA treatment records from July 2005 to July 2013.  Thus, the RO/AMC should attempt to locate any missing VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding private treatment records with respect to his claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. Attempt to obtain from the appropriate source(s) any outstanding service clinical records from the Army Heidelberg Hospital from October 1971 through February 1972.  All efforts should be documented and appropriate procedures followed.

3. Attempt to obtain all service personnel records from the appropriate personnel department and/or repositories.  If no records are available, attempt to obtain records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the appellant with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the appellant to respond.  Associate all documents obtained with the claims file.

4. Complete all actions necessary to develop the claim for service connection for multiple myeloma as due to radiation exposure to include contacting the appropriate repository or agency to determine if the Veteran was exposed to radiation and/or any hazardous chemicals while repairing bunkers in Germany around October 1971.  

5. Obtain and associate with the claims file any outstanding VA treatment records from the Lincoln Park, Michigan or Allen Park, Michigan VAMC and the John Dingell VAMC in Detroit, Michigan from June 1972 to July 2005 and from the VAMC in Tuscaloosa, Alabama and Birmingham, Alabama from July 2013 to the present with respect to the claimed disabilities on appeal.  

6. Upon completion of the foregoing and any other additional development deemed necessary to include VA examinations, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


